                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                NORTHERN DIVISION

MACON ELEC. COOP., et al.,                      )
                                                )
             Plaintiffs,                        )
                                                )
       vs.                                      )          Case No. 2:18 CV 109 CDP
                                                )
KENNETH WOOLDRIDGE, et al.,                     )
                                                )
             Defendants.                        )

                            MEMORANDUM AND ORDER

       Plaintiffs seek to compel financial information from defendants Wooldridge

and Smith in connection with their request for punitive damages. The discovery

requests originally sought financial information for the preceding six years. After

defendants objected to the discovery requests on the ground that they were overly

broad, plaintiffs agreed to limit their requests to the preceding two years of

financial information. Defendants still refused to provide any information, so

plaintiffs filed the instant motion to compel.

       “Evidence of a defendant’s net worth and financial condition is relevant for

discovery purposes when a plaintiff seeks punitive damages.” Doe v. Young, 2009

WL 440478, at *2 (E.D. Mo. Feb. 18, 2009). Defendant Wooldridge1 argues that



1
 Defendant Smith did not file an opposition to the motion to compel, and his time for doing so
has expired.
federal courts are guided by Missouri law regarding the permissibility of punitive

damages, which would preclude discovery of the financial and net worth

information absent “a finding by the trial court that it is more likely than not the

plaintiff will be able to present a submissible case to the trier of fact on the

plaintiff's claim of punitive damages.” Mo. Rev. Stat. § 510.263.8 (2008). As the

Court concludes that this statute is procedural, rather than substantive, it does not

apply in this diversity case. See, Hanna v. Plumer, 85 S. Ct. 1136, 1141–44 (1965)

(federal courts sitting in diversity apply state substantive and federal procedural

law); Doe, 2009 WL 440478, at *2 (Mo. Rev. Stat. § 510.263.8 is procedural,

rather than substantive). “[A] plaintiff seeking punitive damages is entitled to

discover information relating to the defendant’s financial condition in advance of

trial without making a prima facie showing that he is entitled to recover such

damages. Id.; Sexton v. Lewis, 2008 WL 11337861 at *3 (W.D. Mo. May 7,

2008). As plaintiffs have already agreed to limit their requests to two years to seek

only current financial information from defendants, the Court will grant motion to

compel.

      Accordingly,

      IT IS HEREBY ORDERED that plaintiffs’ motion to compel [48] is

granted as follows: within 30 days from the date of this Memorandum and Order,

both defendants Kenneth L. Wooldridge and George Smith shall respond without


                                            2
objection, in writing and under oath, to plaintiffs’ Interrogatory Numbers 23-25

and Request for Production Numbers 34-36, and shall provide the information and

documents requested in those interrogatories and document requests for the

preceding two year period measured from when the discovery was served, and

such production of documents responsive to Request for Production 35 shall

include tax years 2019 if/when filed, 2018, and 2017.




                                      _______________________________
                                      CATHERINE D. PERRY
                                      UNITED STATES DISTRICT JUDGE
Dated this 6th day of April, 2020.




                                         3
